Corson, J.
This appeal was taken by tbe defendants from tbe judgment, and in tbeir notice of appeal they specify certain orders made by tbe court below, which they seek to have reviewed. *4But they do not complain of the judgment, as it was rendered in their favoi’, and gave them all the relief demanded by their answer. Nor do they in their brief on this appeal insist that this court shall reverse any of the orders specified in their notice of appeal. The object of the appeal, as stated by the learned counsel for appellants in their brief, was for the purpose of bringing the whole record, including the bill of exceptions settled in the case, before the court — the appeal by the plaintiff being from the judgment only, and brought up only the judgment roll for review. As this court, oh the appeal on the part of the plaintiff, has reversed the judgment, and granted a new trial, we do not deem it necessary to review the errors assigned in the record on this appeal, as many of the questions presented may not arise in another trial, and they are not, therefore, discussed or decided. For the error of the court below in its conclusions of law appearing by the judgment roll and discussed in the opinion of the court on the appeal by the plaintiff (2 S. D. 557, 51 N. W. Rep. 346) the judgment of the court below is reversed, and a new trial ordered.
All the judges concurring.